                                                    May 21, 2021

By ECF and Email                                      Application GRANTED. The Clerk of Court is
                                                      directed to terminate Doc. #91. SO ORDERED.
Honorable Jesse M. Furman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007                                                       May 21, 2021

       Re:    US v. Ortega, 13 Cr. 814 (JMF)


Honorable Judge Furman:
        I write in response to the Court’s order appointing the Federal Defenders of New York to
represent Mr. Ortega in connection with his Compassionate Release request. We have reached out
to Mr. Ortega at USP Hazelton about pursuing relief on his behalf. We propose the following
briefing schedule: Defense submission due June 18, Government response due July 2,
Defense reply due July 9. The Government consents to this schedule.
       We thank you for your time and attention to this matter.
                                                    Respectfully submitted,
                                                           /s/
                                                    Peggy Cross-Goldenberg
                                                    Supervising Trial Attorney
                                                    Federal Defenders of New York, Inc.
                                                    (212) 417-8732


       CC:    Mr. Marino Ortega, Register No. 44365-054
              AUSA Negar Tekeei
